an action, inter alia, pursuant to Insurance Law § 3420 (b) to recover the amount of a judgment obtained against the defendant’s insured, the defendant appeals from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated February 5, 2003, as denied that branch of its motion which was to stay all proceedings in the action pending hearing and determination of the appeals in a related declaratory judgment action entitled Halali v Evans-ton Ins. Co. and directed it to answer the complaint within 30 days.
Ordered that the appeal is dismissed as academic, with costs.
The defendant’s appeal from so much of the order as directed it to answer the complaint within 30 days is academic, as it has answered the complaint.
The appeal from so much of the order as denied that branch of the defendant’s motion to stay all proceedings in this action pending hearing and determination of the appeals in a related declaratory judgment action entitled Halali v Evanston Ins. Co. is also academic, as those appeals are decided herewith (8 AD3d 431 [2004] [decided herewith]).
*434The plaintiffs’ request for sanctions is denied. Altman, J.P., Smith, Krausman and Skelos, JJ., concur.